
	
		II
		112th CONGRESS
		2d Session
		S. 3382
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2012
			Mr. Grassley (for
			 himself, Mr. Kyl,
			 Mr. Cornyn, Mr.
			 Lee, Mr. Paul, and
			 Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To impose certain limitations on consent decrees and
		  settlement agreements by agencies that require the agencies to take regulatory
		  action in accordance with the terms thereof, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sunshine for Regulatory Decrees and
			 Settlements Act of 2012.
		2.DefinitionsIn this Act—
			(1)the terms
			 agency and agency action have the meanings given
			 those terms under section 551 of title 5, United States Code;
			(2)the term covered civil action
			 means a civil action—
				(A)seeking to compel agency action;
				(B)alleging that the agency is unlawfully
			 withholding or unreasonably delaying an agency action relating to a regulatory
			 action that would affect the rights of—
					(i)private persons other than the person
			 bringing the action; or
					(ii)a State, local, or tribal government;
			 and
					(C)brought
			 under—
					(i)chapter 7 of
			 title 5, United States Code; or
					(ii)any
			 other statute authorizing such an action; and
					(3)the term covered settlement
			 agreement means—
				(A)a consent decree or settlement agreement
			 entered into in a covered civil action; and
				(B)any other consent decree or settlement
			 agreement that requires agency action relating to a regulatory action that
			 affects the rights of—
					(i)private persons other than the person
			 bringing the action; or
					(ii)a State, local, or tribal
			 government.
					3.Consent decree
			 and settlement reform
			(a)Pleadings and
			 preliminary mattersIn any covered civil action—
				(1)the agency
			 against which the covered civil action is brought shall publish the complaint
			 in a readily accessible manner, including by making the complaint available
			 online; and
				(2)a party may not
			 make a motion for entry of a consent decree or to dismiss the covered civil
			 action pursuant to a settlement agreement until after the end of the period
			 during which a person may intervene.
				(b)Intervention
				(1)Rebuttable
			 presumptionIn considering a
			 motion to intervene in a covered civil action by a person who alleges that the
			 agency action in dispute would affect the person, the court shall presume,
			 subject to rebuttal, that the interests of the person would not be represented
			 adequately by the existing parties to the covered civil action.
				(2)State, local,
			 and tribal governmentsIn
			 considering a motion to intervene in a covered civil action by a State, local,
			 or tribal government, the court shall take due account of whether the
			 movant—
					(A)administers jointly with an agency that is
			 a defendant in the covered civil action the statutory provisions that give rise
			 to the regulatory action to which the covered civil action relates; or
					(B)administers an authority under State,
			 local, or tribal law that would be preempted by the regulatory action to which
			 the covered civil action relates.
					(c)Settlement
			 negotiationsEfforts to
			 settle a covered civil action shall—
				(1)be conducted pursuant to the mediation or
			 alternative dispute resolution program of the court or by a district judge
			 other than the presiding judge, magistrate judge, or special master, as
			 determined appropriate by the presiding judge; and
				(2)include any party that intervenes in the
			 covered civil action.
				(d)Publication of
			 and comment on covered settlement agreements
				(1)In
			 generalNot later than 60 days before the date on which a covered
			 settlement agreement is filed with a court, the agency seeking to enter the
			 covered settlement agreement shall publish in the Federal Register and
			 online—
					(A)the proposed
			 covered settlement agreement; and
					(B)a statement
			 providing—
						(i)the
			 statutory basis for the covered settlement agreement; and
						(ii)a
			 description of the terms of the covered settlement agreement, including whether
			 it provides for the award of attorneys’ fees or costs and, if so, the basis for
			 including the award.
						(2)Public
			 comment
					(A)In
			 generalAn agency seeking to
			 enter a covered settlement agreement shall accept public comment during the
			 period described in paragraph (1) on any issue relating to the matters alleged
			 in the complaint in the covered civil action or addressed or affected by the
			 proposed covered settlement agreement.
					(B)Response to
			 commentsAn agency shall respond to any comment received under
			 subparagraph (A).
					(C)Submissions to
			 courtWhen moving that the court enter a proposed covered
			 settlement agreement or for dismissal pursuant to a proposed covered settlement
			 agreement, an agency shall—
						(i)inform the court
			 of the statutory basis for the proposed covered settlement agreement and its
			 terms;
						(ii)submit to the
			 court a summary of the comments received under subparagraph (A) and the
			 response of the agency to the comments;
						(iii)submit to the
			 court a certified index of the administrative record of the notice and comment
			 proceeding; and
						(iv)make the
			 administrative record described in clause (iii) fully accessible to the
			 court.
						(D)Inclusion in
			 recordThe court shall include in the court record for a civil
			 action the certified index of the administrative record submitted by an agency
			 under subparagraph (C)(iii).
					(3)Public hearings
			 permitted
					(A)In
			 generalAfter providing
			 notice in the Federal Register and online, an agency may hold a public hearing
			 regarding whether to enter into a proposed covered settlement agreement.
					(B)RecordIf an agency holds a public hearing under
			 subparagraph (A)—
						(i)the agency shall—
							(I)submit to the court a summary of the
			 proceedings;
							(II)submit to the court a certified index of
			 the hearing record; and
							(III)provide access to the hearing record to the
			 court; and
							(ii)the full hearing record shall be included
			 in the court record.
						(4)Mandatory
			 deadlinesIf a proposed covered settlement agreement requires an
			 agency action by a date certain, the agency shall, when moving for entry of the
			 covered settlement agreement or dismissal based on the covered settlement
			 agreement, inform the court of—
					(A)any required
			 regulatory action the agency has not taken that the covered settlement
			 agreement does not address;
					(B)how the covered
			 settlement agreement, if approved, would affect the discharge of the duties
			 described in subparagraph (A); and
					(C)why the effects of
			 the covered settlement agreement on the manner in which the agency discharges
			 its duties is in the public interest.
					(e)Submission by
			 the Government
				(1)In
			 generalFor any proposed covered settlement agreement that
			 contains a term described in paragraph (2), the Attorney General or, if the
			 matter is being litigated independently by an agency, the head of the agency
			 shall submit to the court a certification that the Attorney General or head of
			 the agency approves the proposed covered settlement agreement. The Attorney
			 General or head of the agency shall personally sign any certification submitted
			 under this paragraph.
				(2)TermsA
			 term described in this paragraph is—
					(A)in the case of a consent decree, a term
			 that—
						(i)converts into a
			 duty a discretionary authority of an agency to propose, promulgate, revise, or
			 amend regulations;
						(ii)commits an agency
			 to expend funds that have not been appropriated and that have not been budgeted
			 for the civil action in question;
						(iii)commits an
			 agency to seek a particular appropriation or budget authorization;
						(iv)divests an agency
			 of discretion committed to the agency by statute or the Constitution of the
			 United States, without regard to whether the discretion was granted to respond
			 to changing circumstances, to make policy or managerial choices, or to protect
			 the rights of third parties; or
						(v)otherwise affords
			 relief that the court could not enter under its own authority upon a final
			 judgment in the civil action; or
						(B)in the case of a covered settlement
			 agreement other than a consent decree, a term that—
						(i)interferes with
			 the authority of an agency to revise, amend, or issue rules under the
			 procedures under chapter 5 of title 5, United States Code, or any other statute
			 or Executive order prescribing rulemaking procedures for a rulemaking that is
			 the subject of the covered settlement agreement;
						(ii)commits the
			 agency to expend funds that have not been appropriated and that have not been
			 budgeted for the civil action in question; or
						(iii)for a covered
			 settlement agreement that commits the agency to exercise in a particular way
			 discretion which was committed to the agency by statute or the Constitution of
			 the United States to respond to changing circumstances, to make policy or
			 managerial choices, or to protect the rights of third parties, provides a
			 remedy for a failure by the agency to comply with the terms of the covered
			 settlement agreement other than the revival of the civil action resolved by the
			 covered settlement agreement.
						(f)Review by
			 court
				(1)AmicusA
			 court considering a proposed covered settlement agreement shall presume,
			 subject to rebuttal, that it is proper to allow amicus participation relating
			 to the covered settlement agreement by any person who filed public comments on
			 the covered settlement agreement under subsection (d)(2).
				(2)Review of
			 deadlines
					(A)Proposed
			 consent decreesFor a proposed covered settlement agreement that
			 is a consent decree, a court shall not approve the covered settlement agreement
			 unless the proposed covered settlement agreement allows sufficient time and
			 incorporates adequate procedures for the agency to comply with chapter 5 of
			 title 5, United States Code, and other applicable statutes that govern
			 rulemaking and, unless contrary to the public interest, the provisions of any
			 Executive order that governs rulemaking.
					(B)Other
			 settlement agreementsFor a proposed covered settlement agreement
			 other than a consent decree, a court shall ensure that the covered settlement
			 agreement allows sufficient time and incorporates adequate procedures for the
			 agency to comply with chapter 5 of title 5, United States Code, and other
			 applicable statutes that govern rulemaking and, unless contrary to the public
			 interest, the provisions of any Executive order that governs rulemaking.
					(g)Annual
			 reportsEach agency shall submit to Congress an annual report
			 that, for the year covered by the report, includes—
				(1)the number,
			 identity, and content of covered civil actions brought against and covered
			 settlement agreements entered by the agency; and
				(2)a description of
			 the statutory basis for—
					(A)each covered
			 settlement agreement entered by the agency; and
					(B)any award of
			 attorneys fees or costs in a civil action resolved by a covered settlement
			 agreement entered by the agency.
					4.Motions to modify
			 consent decreesIf an agency
			 moves a court to modify a covered settlement agreement and the basis of the
			 motion is that the terms of the covered settlement agreement are no longer
			 fully in the public interest due to the obligations of the agency to fulfill
			 other duties or due to changed facts and circumstances, the court shall review
			 the motion and the covered settlement agreement de novo.
		5.Effective
			 dateThis Act shall apply
			 to—
			(1)any covered civil action filed on or after
			 the date of enactment of this Act; and
			(2)any covered settlement agreement proposed
			 to a court on or after the date of enactment of this Act.
			
